Title: From James Madison to James Monroe, 23 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 23. 1815
                    
                    Yours of the 21st. is just recd. I am sorry to learn that your health continues to fluctuate, as well as that you are detained from your intended trip, which would doubtless aid it, by the causes you mention. I hope the next information will be more favorable.
                    The omission to sanction the appt. of Commodore Lewis ⟨pr⟩oceeded from a misapprehension of your letter. I thought, on a hasty […] my silence would be a sanction. Do in the case whatever you think best.
                    I inclose papers from a Mexican at N. Orleans. You will probably have recd. communications throwing light on the matter of them. It is to be regretted that we are so much in the dark with respect to the real state & prospect of things in Spanish Ama. & especially Mexico. In all our measures & communications relative to Spain, we must have a provisional eye to that Quarter. Affe. respects
                    
                        
                            James Madison
                        
                    
                